Exhibit 10.2

PROMISSORY NOTE

 

$23,250,000.00   

Durham, North Carolina

May 17, 2013

FOR VALUE RECEIVED, TS CREEKSTONE, LLC (“Maker”), a Delaware limited liability
company, having an office at 19950 West Country Club Drive, Suite 800, Aventura,
Florida 33180, Attn: Bert Lopez, promises to pay to NEW YORK LIFE INSURANCE
COMPANY (“Holder”), a New York mutual insurance company, having its principal
office at 51 Madison Avenue, New York, New York 10010-1603, or order, without
offset, at its principal office in New York, New York, or at such other place as
may be designated in writing by Holder, the principal sum of Twenty-Three
Million Two Hundred Fifty Thousand and No/100 Dollars ($23,250,000.00), lawful
money of the United States of America, together with interest thereon at the
rate (“Interest Rate”) of three and eighty-eight hundredths percent (3.88%) per
annum. Interest only installments in arrears shall be payable in monthly
payments of Seventy-Five Thousand One Hundred Seventy-Five and No/100 Dollars
($75,175.00) commencing July 10, 2013 and payable on the tenth (10th) day of
each and every month thereafter until and including June 10, 2016. Thereafter,
this Note shall be payable in monthly payments of principal and interest of One
Hundred Nine Thousand Three Hundred Ninety-Seven and No/100 Dollars
($109,397.00), commencing on the tenth (10th) day of July, 2016, and payable on
the tenth (10th) day of each and every month thereafter until and including
June 10, 2023 (“Maturity Date”). The foregoing monthly payments of interest only
or of principal and interest are sometimes collectively referred to as
“Payments”. In addition, on the Maturity Date, Maker shall pay to Holder the
entire unpaid principal balance of this Note, together with all interest then
accrued thereon pursuant to this Note and all other Obligations (as hereinafter
defined) then unpaid pursuant to the Loan Instruments (as hereinafter defined).
Holder shall apply each Payment, when received, first to the Obligations, other
than principal and interest, which are then due and payable, but only if so
elected by Holder in its sole and absolute discretion, and then to the payment
of accrued interest on the outstanding principal balance hereof and the
remainder to the reduction of such principal balance. Interest, if any, from the
date of disbursement through and including June 9, 2013, is due and payable on
the date of this Note and shall be computed on the basis of the actual number of
days in such period over a 360 day year.

This Note is secured by, among other things, (a) a Deed of Trust, Assignment of
Leases and Rents and Security Agreement and Fixture Filing (“Deed of Trust”),
dated as of the date hereof, granted by Maker to The Fidelity Company, Trustee,
for the benefit of Holder and encumbering premises and other property (“Secured
Property”) more particularly described in the Deed of Trust and (b) an
Assignment of Leases, Rents, Income and Cash Collateral, dated as of the date
hereof, from Maker to Holder. Obligations, Loan Instruments and all other
capitalized terms used in this Note and not expressly defined herein shall have
the meanings assigned to such terms in the Deed of Trust. The terms and
provisions of the Loan Instruments, other than this Note, are hereby fully
incorporated into this Note by reference.

In the event that electronic fund transfer debiting is established for regularly
scheduled payments under the Loan Instruments, Maker will cooperate with Holder
and provide such documentation as is required to effectuate such payments by
electronic fund transfer debit transactions through the Automated Clearing House
network. Once the payment authorization is established, the failure of the
electronic funds transfer debit entry transaction to be timely completed, for
whatever reason, other than Holder’s failure to initiate the debit, shall not
relieve Maker of its obligations to make all payments required hereunder or
under the other Loan Instruments when due, and to comply with Maker’s other
obligations under the Loan Instruments.



--------------------------------------------------------------------------------

From and after the earlier to occur of an Event of Default or the Maturity Date,
the aggregate amount of the Obligations shall automatically bear interest at an
annual rate (“Increased Rate”) equal to the Interest Rate plus five percentage
points, unless compliance with applicable law requires a lesser interest rate,
in which event the aggregate amount of the Obligations shall bear interest at
the maximum rate permitted by law. After such occurrence, the Increased Rate of
interest shall apply to the Obligations both before and after any judgment on
the Obligations evidenced by this Note.

Any default in the making of any Payment or in the making of any payment due
pursuant to Section 1.04 of the Deed of Trust or in the making of any other
deposit or reserve due pursuant to any Loan Instrument on the date the same is
due will result in loss and additional expense to Holder in servicing the
Obligations, handling such delinquent payments and meeting its other financial
obligations. Accordingly, upon the occurrence of any such default, Maker shall
pay, without regard to any grace periods, a late charge (“Late Charge”) of four
percent (4%) of each such overdue payment. Maker agrees that (a) the exact
amount of such loss and additional expense is extremely difficult, if not
impossible to determine, (b) the Late Charge is a reasonable estimate of such
loss and expense and therefore does not constitute a penalty and (c) in addition
to, and not in lieu of, the exercise of any other remedies to which Holder may
be entitled, Holder may collect from Maker all Late Charges for the purpose of
defraying such loss and expense, unless applicable law requires a lesser such
charge, in which event Holder may collect from Maker a Late Charge at the
maximum rate permitted by applicable law, and in no event shall such charge, if
construed to be interest, together with other interest to be paid on the
indebtedness evidenced by this Note or indebtedness arising under any instrument
securing the payment hereof, exceed the maximum interest permitted under the
laws of the State.

Maker may not prepay the Obligations prior to July 10, 2015 (“Closed Period”).
On or at any time after July 10, 2015, Maker may prepay the outstanding
principal balance of this Note (in whole but not in part), together with accrued
interest thereon to the date of prepayment and any other outstanding
Obligations, provided that (a) Maker gives Holder not less than thirty (30) and
not more than one hundred (100) days prior written notice of Maker’s intention
to make such prepayment, (b) at least ten (10) business days prior to the
prepayment date, Maker gives Holder written notice confirming the actual
prepayment date and (c) in addition to paying the entire outstanding principal
balance of this Note, all accrued interest thereon and any other outstanding
Obligations, Maker pays to Holder the Make-Whole Amount. Any prepayment notice
given by Maker shall be deemed null and void if the prepayment covered by such
notice is not made within thirty (30) days of the date specified in Maker’s
prepayment notice as the designated date for prepayment.

“Make-Whole Amount” with respect to any prepayment that occurs after the Closed
Period means an amount equal to the greater of (a) one percent (1%) of the then
entire outstanding principal balance of this Note or (b) the present value as of
the date of prepayment of the remaining scheduled payments of principal and
interest (including any balloon payment), determined by discounting such
payments at the Monthly Equivalent Treasury Security Rate (as hereinafter
defined), less the amount of principal being prepaid, provided such difference
shall not be less than zero. “Monthly Equivalent Treasury Security Rate” means
the rate which, when compounded monthly, results in a yield that is equivalent
to the yield on the Most Recently Auctioned U.S. Treasury Security (as
hereinafter defined), which is compounded semi-annually plus thirty-five
(35) basis points per annum, having the same maturity date as the Loan (or if
there is not a Most Recently Auctioned U.S. Treasury Security with the same
maturity date as the maturity date of the Loan, then the linearly interpolated
yield-to-maturity of the two Most Recently Auctioned U.S. Treasury Securities
having the next longer and the next shorter

 

2



--------------------------------------------------------------------------------

remaining terms to maturity), as reported in the Bloomberg News Service (or, if
Bloomberg New Service is no longer available, The Wall Street Journal or another
daily financial service or publication of national circulation selected by
Holder) as of the close of business on the second (2nd) business day preceding
the date of prepayment. “Most Recently Auctioned U.S. Treasury Security” means
the U.S. Treasury bonds, notes and bills with maturities of thirty (30) years,
ten (10) years, five (5) years, three (3) years, two (2) years, one (1) year,
six (6) months and three (3) months that were most recently auctioned by the
United States Treasury Department as of the date the Make-Whole Amount is
calculated. Maker waives any right of prepayment except as expressly provided
herein and as may be provided in the other Loan Instruments. If Maker prepays
all Obligations on or after March 10, 2023 and after not less than thirty
(30) days prior written notice to Holder, Maker shall not be required to pay the
Make-Whole Amount.

If the outstanding principal balance of this Note or any portion thereof shall
become due and payable or shall be paid as a result of (a) an Event of Default
(which Event of Default shall be presumed to be, and conclusively shall be
deemed to be a willful default and a deliberate attempt on Maker’s part to avoid
payment of the Make-Whole Amount), (b) the exercise by Maker or any other person
of any right of redemption or the taking by Maker or any other person of any
other action to prevent a foreclosure of the Secured Property, (c) any
prepayment of the Loan in connection with a foreclosure or similar proceeding or
a foreclosure judgment, (d) a casualty or condemnation with respect to the
Secured Property, or (e) any other prepayment not permitted by the Loan
Instruments, then Maker shall pay to Holder the Make-Whole Amount computed, to
the extent not prohibited by applicable law, as if Maker had elected to prepay
this Note, as provided in the preceding paragraph, on the date of such Event of
Default, exercise, action, casualty or condemnation, as applicable. If such
Event of Default, exercise, action, casualty or condemnation occurs during the
Closed Period, then, to the extent not prohibited by applicable law, the
Make-Whole Amount shall be equal to the greater of (a) ten percent (10%) of the
principal balance of this Note then unpaid or (b) the Make-Whole Amount, as
calculated in the manner set forth in the immediately preceding paragraph.

Notwithstanding the foregoing, in the event of a casualty or condemnation with
respect to the Secured Property, if no Event of Default then exists beyond any
applicable notice and cure period and Holder is not willing to permit the
insurance proceeds or condemnation award, as applicable, to be used for the
restoration of the Secured Property and the Loan is prepaid as a result of the
casualty or condemnation, then no Make-Whole Amount shall be due with respect to
the application of the insurance proceeds or condemnation award to the
Obligations.

From and after the existence of an Event of Default, Holder, at its option, may
declare all Obligations to be immediately due and payable, then or thereafter,
as Holder may elect, regardless of the stated Maturity Date of this Note.

If Holder collects all or any part of the Obligations by an action, at law or in
equity, or in any bankruptcy, receivership or other court proceeding (whether at
the trial or appellate level), or if this Note is placed in the hands of
attorney(s) for collection, Maker shall pay, in addition to the principal and
interest due or deemed to be due, whether by acceleration or otherwise, and in
addition to the Make-Whole Amount, if due hereunder (a) all costs, including,
without limitation, reasonable attorneys’ fees and expenses, of collecting or
attempting to collect all amounts due pursuant to this Note and all other
Obligations, of enforcing or attempting to enforce Holder’s rights and remedies
pursuant to the Loan Instruments and of protecting the collateral securing this
Note, (b) all Late Charges due pursuant to this Note and (c) interest, at the
Increased Rate, computed on the amount of the Obligations.

 

3



--------------------------------------------------------------------------------

The failure by Holder to exercise any right, power, privilege, remedy or option
as to maturity, foreclosure or otherwise, provided in any Loan Instrument or
otherwise available at law or in equity (each a “Remedy” and collectively,
“Remedies”) before or after any Event of Default, in any one or more instances,
or the acceptance by Holder of any partial payment or partial performance, shall
not constitute a waiver of any default or any Remedy, each of which shall remain
continuously in force, until waived in writing by Holder. Holder, at its option,
may rescind, in writing, any acceleration of this Note, but the tender and
acceptance of partial payment or partial performance alone shall not rescind or
in any other way affect any acceleration of this Note or the exercise by Holder
of any of its Remedies.

Maker and Holder intend to comply strictly with all usury laws now or hereafter
in force in the jurisdiction (“State”) in which the Secured Property is located,
and all interest payable pursuant to this Note or any other Loan Instrument
shall be reduced to the maximum amount which is not in excess of the maximum
non-usurious rate of interest applicable to this Note or any other Loan
Instrument (“Legal Rate”) allowed under the usury laws of the State, as now or
hereafter construed by the courts having jurisdiction over such matters. If the
aggregate of all interest (whether designated as interest, Late Charges,
Make-Whole Amount or otherwise) contracted for, chargeable or receivable
pursuant to this Note or any other Loan Instrument, whether upon regular payment
or acceleration or otherwise, exceeds the Legal Rate, it shall conclusively be
deemed a mutual mistake. Such excess shall be canceled automatically, and, if
theretofore paid, shall, at the option of Holder, either be rebated to Maker or
credited in reduction of the outstanding principal balance of this Note, or, if
this Note has been repaid, such excess shall be rebated to Maker. In the event
of a conflict between the provisions of this paragraph and the provisions of any
other portion of this Note or any other Loan Instrument, the provisions of this
paragraph shall control.

Maker waives all requirements for presentment, protest, notice of protest,
notice of dishonor, demand for payment and diligence in collection of this Note
or the Loan Instruments, and any and all other notices and matters of a like
nature, except for those expressly required by the Deed of Trust. Without notice
to Maker and without discharging Maker’s liability hereunder, Maker consents to
any extension of time (whether one or more) of payment of this Note, release of
all or any part of the security for the payment of this Note or release of any
Person liable for payment of this Note.

This Note may be changed only by an agreement, in writing, signed by Maker and
Holder. Maker waives and renounces all homestead exemption rights as to the
Obligations or any renewal or extension thereof. No failure or delay on the part
of Holder in exercising any Remedy pursuant to this Note or any Loan Instrument,
and no course of dealing between Maker and Holder, shall operate as a waiver of
any Remedy, nor shall any single or partial exercise of any Remedy preclude any
other or further exercise thereof or the exercise of any other Remedy. All
Remedies expressly provided for in the Loan Instruments are cumulative, and are
not exclusive of any rights, powers, privileges or remedies which Holder would
otherwise have at law or equity. No notice to or demand on Maker in any case
shall entitle Maker to any other or further notice or demand in similar or other
circumstances, nor shall any such notice or demand constitute a waiver of the
right of Holder to take any other or further action in any circumstances without
notice or demand.

The obligations of each Person and entity comprising Maker shall be joint and
several. The unenforceability or invalidity of any provision of this Note as to
any Person or circumstance shall not render that provision unenforceable or
invalid as to any other Person or circumstance, and all provisions hereof, in
all other respects, shall remain valid and enforceable.

 

4



--------------------------------------------------------------------------------

If an Event of Default has occurred (and regardless of whether or not it has
been cured), Holder may exercise any and all Remedies, and shall have full
recourse to the Secured Property and to any other collateral given by Maker to
secure any or all of the Obligations, provided that any judgment obtained by
Holder in any proceeding to enforce the Remedies shall be enforced only against
the Secured Property and/or such other collateral. Notwithstanding the
foregoing, Holder may name Maker or any of its successors or assigns or any
Person holding under or through them as parties to any actions, suits or other
proceedings initiated by Holder to enforce any Remedies against the Secured
Property and/or such other collateral, including without, limitation, any
action, suit or proceeding to foreclose the lien of the Deed of Trust against
the Secured Property or to otherwise realize upon any other lien or security
interest created in any other collateral given to secure the payment of any or
all of the Obligations. The restriction on enforcement contained in the first
sentence of this paragraph shall not apply to, and Maker shall be personally
liable for, and Holder may seek and enforce judgment against Maker for:

 

  (i) any and all losses, claims, damages, costs, expenses and/or liabilities,
including, without limitation, reasonable attorneys’ fees and expenses, incurred
by Holder:

 

  (a) relating to or as a result of any material misstatement of fact (1) by or
on behalf of, Maker or Guarantor to Holder or Holder’s advisor relating to the
Loan or (2) contained in any Loan Instrument,

 

  (b) relating to or as a result of fraud relating to the Loan, the Loan
Instruments, or any documents, materials or other information delivered by or on
behalf of Maker or Guarantor to Holder, Holder’s advisor or their respective
counsel relating to the Loan,

 

  (c) relating to or as a result of misapplication of (1) insurance proceeds in
a manner which is not in accordance with the provisions of the Loan Instruments,
(2) condemnation awards in a manner which is not in accordance with the
provisions of the Loan Instruments, (3) trust funds or Lessee security deposits
which are received by or on behalf of Maker and are neither turned over to
Holder or used in compliance with the Loan Instruments, or (4) Rents, issues,
profits or other proceeds from the Secured Property received by, or on behalf
of, Maker or Guarantor and not otherwise applied to the Loan or to payment of
Secured Property operating expenses as required by the Loan Instruments,

 

  (d) relating to or as a result of the breach of any representation or warranty
contained in the Sections of the Deed of Trust pertaining to environmental
matters, including without limitation, Sections 1.05E(4), 2.03(C) and 2.03(D),
or any default with respect to any covenant contained in the Sections of the
Deed of Trust pertaining to environmental matters, including without limitation,
Section 1.05(E),

 

  (e) as a result of any default with respect to Maker’s covenant to pay
Impositions or insurance premiums pursuant to the Deed of Trust or with respect
to Maker’s covenant to obtain and maintain the insurance required by the Deed of
Trust, including without limitation, the Terrorism Insurance,

 

  (f)

arising from, in respect of, as a consequence of, or in connection with: (1) the
existence of any circumstance or the occurrence of any action described in
Section 1.05E(1) of the Deed of Trust, (2) claims asserted by any Person
(including, without limitation, any Governmental Agency) in connection with, or
in any way arising out of, the presence, storage, use, disposal, generation,
transportation or treatment of any Hazardous Material on, in, under or about the
Secured Property, or (3) the violation or claimed violation of

 

5



--------------------------------------------------------------------------------

  any law relating to any Hazardous Material or any other Environmental
Requirement in regard to the Secured Property, regardless of whether or not such
violation or claimed violation occurred prior to or after the date of this Note
or whether or not such violation or claimed violation occurred prior to or after
the time that Maker became the owner of the Secured Property, and/or

 

  (g) as a result of any intentional, bad faith waste of the Secured Property
committed by Maker or its agents (such damages to include, without limitation,
all repair costs incurred by Holder), (For purposes of this subparagraph, “bad
faith waste” is intended to mean the neglect or misconduct of Maker resulting in
material damage to the Secured Property or any portion thereof);

 

  (ii) all outstanding principal, interest and other Obligations, including the
Make-Whole Amount:

 

  (a) if there shall be a violation of Section 1.11 of the Deed of Trust that is
not waived or consented to by Holder in writing and/or

 

  (b) in the event that Maker or any Guarantor shall be the subject of any
petition or proceeding for bankruptcy, reorganization or arrangement pursuant to
federal bankruptcy law, or any similar federal or state law that remains
undismissed for a period of ninety (90) days or more, and/or Maker or any
Guarantor shall become the subject of any liquidation, dissolution, receivership
or other similar proceeding, provided, however, that the provisions of this
Paragraph (b) regarding involuntary bankruptcy filings shall not apply if (A) an
involuntary bankruptcy is filed solely by Holder, or (B) the involuntary filing
for bankruptcy was initiated by a third-party creditor independent of any
collusive action, participation or collusive communication by (1) Maker, (2) any
partner, shareholder, member or other direct or indirect constituent owner of
Maker, or (3) any Guarantor; and/or

 

  (c) if there shall be a violation of Section 5.20 of the Deed of Trust; and/or

 

  (d) if the Deed of Trust or any of the other Loan Instruments are deemed
fraudulent conveyances or preferences or are otherwise deemed void pursuant to
any principles limiting the rights of creditors, whether such claims, demands or
assertions are made under the United States Bankruptcy Code (as amended or
replaced from time to time), including, without limitation, under Sections 544,
547 or 548 thereof, or under any applicable state fraudulent conveyance statutes
or similar laws; and

 

  (iii) in the event of a loss which would be covered by the Terrorism Insurance
required by the Loan Instruments, an amount equal to the deductible on such
Terrorism Insurance, which amount shall either be applied by Holder to the debt
secured by the Deed of Trust or disbursed by Holder for the repair and
restoration of the Secured Property, all in accordance with the terms of the
Loan Instruments.

The restriction on enforcement contained in the first sentence of the preceding
paragraph shall not apply to the Environmental Indemnity Agreement of even date
herewith executed by Maker and the other indemnitors, if any, in favor of Holder
and/or to the obligations of any Guarantor. It is expressly understood and
agreed, however, that nothing contained in the preceding paragraph shall (a) in
any manner or way constitute or be deemed to be a release of the Obligations or
otherwise affect or impair

 

6



--------------------------------------------------------------------------------

the enforceability of the liens, assignments, rights and security interests
created by the Deed of Trust or any of the other Loan Instruments or any future
advance or any related agreements or (b) preclude Holder from foreclosing the
Deed of Trust or from exercising its other remedies set forth in the Deed of
Trust or the Assignment, or from enforcing any of its rights and remedies in law
or in equity (including, without limitation, injunctive and declaratory relief,
restraining orders and receivership proceedings), except as provided in the
preceding paragraph.

If any payment required hereunder or under any other Loan Instrument becomes due
on a Saturday, Sunday, or legal holiday in the state in which the Premises are
located (those being non-business days), then such payment shall be due and
payable on the immediately following business day.

Notwithstanding anything herein or in any other Loan Instrument to the contrary,
whenever the term “reasonable attorneys’ fees” or other similar phrase is used
it shall mean attorney and paralegal fees actually incurred (based on the actual
number of hours worked by legal counsel and paralegals multiplied by the usual
and customary hourly rate then in effect), notwithstanding any statutory
presumption set forth in N.C.G.S. §6.21.2 or otherwise to the contrary. The
foregoing provision shall not be deemed to limit the obligation to pay
out-of-pocket expenses and costs as provided in the Loan Instruments.

“Maker” and “Holder” shall be deemed to include the respective heirs,
administrators, legal representatives, successors and assigns of Maker and
Holder.

Time is of the essence with respect to each and every provision hereof.

This Note shall be governed by, and construed and enforced in accordance with
the laws of the State, other than such laws with respect to conflicts of laws.

In the event of any inconsistencies between the terms of this Note and the terms
of any other Loan Instruments, the terms of this Note shall prevail.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

[Signature Page – Promissory Note]

IN WITNESS WHEREOF, maker has executed this Note under seal as of the date first
above written.

 

TS CREEKSTONE, LLC,

a Delaware limited liability company (SEAL)

By:

 

Trade Street Operating Partnership, LP, a Delaware

limited partnership, its Sole Member (SEAL)

  By:  

Trade Street OP GP, LLC, a Delaware limited

liability company, its general partner (SEAL)

    By:  

Trade Street Residential, Inc., a Maryland

corporation, its sole member (SEAL)

      By:  

/s/ Bert Lopez                (SEAL)

     

Name: Bert Lopez

     

Title: COO/CFO